DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/014275 filed 11/20/2018, which claims the benefit of the priority of Korean Patent Application No. 10-2017-0154820 filed 11/20/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 05/18/2020 AND 10/01/2021 have been considered by the examiner.

	Claim Status
Claims 1-3, 7, 9-11 and new claims 12-15 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 103 – Maintained and updated 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 3 are still rejected under 35 U.S.C. 103 as being unpatentable over WO2000/020024 A2 (hereinafter “the ‘024 publication”).
‘024 teaches a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) which is cyclo(his-pro). Even though ‘024 does not expressly teach bone diseases, ‘024 teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) which are bone disorders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a method of treating or preventing bone disease using cyclo his-pro of ‘024 because ‘024 teaches that the thyroid axis antagonists such as histidyl-proline diketopiperazine (cyclo his-pro) have been used successfully used to treat non-thyroid disorders, thereby alleviating the symptoms of the disorders (abstract) including osteoporosis and Paget's disease (Page 9, lines 28-29). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of ‘024 and use cyclo his-pro to treat bone disease because  ‘024 teaches that the thyroid axis antagonist is administered to a subject having an IGF-dependent, non-thyroid disorders (page 6, line 30-31). With regards to the limitation that the composition promotes osteogenic differentiation, the Examiner notes that the limitation recites an intended result. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight. The disclosures render obvious the instant claim 1.
Regarding claim 2, ‘024 teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29). 
Regarding claim 3, ‘024 teaches the treatment of non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) in general. There is therefore an expectation that the method of ‘024 using the instant histidyl-proline diketopiperazine (cyclo his-pro) would be successful in treating osteoporosis regardless of the cause of the osteoporosis.

Claims 1-3, 7, and 9-11 are still rejected under 35 U.S.C. 103 as being unpatentable over WO2000/020024 A2 (hereinafter “the ‘024 publication”) in view of US 2009/0004291 A1 (hereinafter “the ‘291 publication”) and US 5834032 A (hereinafter “the ‘032 publication”) as evidenced by Tobias John (Rheumatology, Volume 53, Issue suppl_1, April 2014).
‘024 teaches a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) which is cyclo(his-pro). ‘024 further teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29). 
‘024 does not teach administering a prostate extract as recited in claim 7.
‘291 teaches a method of treating diseases including metabolic disorders (abstract; [0035, 0056]) by administering cyclo-Hispro (abstract, claim 1). Even though ‘291 does not explicitly disclose examples of metabolic disorders, as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorder (see abstract). ‘291 further discloses that purified form of the composition can be obtained from nature, such as in a prostate extract [0037]. Furthermore, ‘032 teaches treating metabolic disorder such as diabetes using cyclo-Hispro (claim 1; col. 1, line 12) and prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘024, ‘291 and ‘032 and arrive at the method of treating or preventing bone disease using cyclo-hispro or prostate extract because ‘291 teaches that compositions described herein are useful for the treatment of metabolic diseases [0035] which as evidenced by Tobias include Paget’s disease (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of the disclosed prior art references because ‘291 and ‘032 teach that the method was successful in treating metabolic diseases and ‘024 teaches that the non-thyroid disorders such as osteoporosis and Paget’s disease (page 9, line28-29) could be treated using TRH analogues such as histidyl-proline diketopiperazine (page 11, line 13). With regards to the limitation that the composition promotes osteogenic differentiation, the Examiner notes that the limitation recites an intended result. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight.
Regarding claim 7, both ‘291 [0037] and ‘034 (col. 4, line 35-45 teach using prostate extract to treat metabolic disorders and as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorders (see abstract). The disclosures render obvious claim 7.
Regarding claim 9, ‘032 teaches the prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
Regarding claim 11, ‘024 teaches the treatment of non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) in general. There is therefore an expectation that the method of ‘024 using the instant histidyl-proline diketopiperazine (cyclo his-pro) would be successful in treating osteoporosis regardless of the cause of the osteoporosis.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that histidyl-proline diketopiperazine in the '024 publication is merely based on the knowledge that histidyl-proline diketopiperazine (=cyclo(his-pro)) is one of various TRH analogs disclosed in US patent no. 4,426,378 (see page 11, line 8-26 of the '024 publication), and TRH analog is an example of thyroid axis agonist. The '024 publication explains that a thyroid axis agonist is a compound acting to increase thyroid hormone activity from the thyroid and a thyroid axis agonist may be a thyroid gland stimulant or a thyroid receptor agonist. Applicant argues that in the art to which the present invention pertains to, there are known TRH- related biological functions where cyclo(his-pro) has been shown to be inactive, and such inactivity of cyclo(his-pro) includes a stimulation of thyrotropin (TSH) secretion and an interaction with TRH-receptor and that since cyclo(his-pro) is known to have no effect on the TRH activity of stimulating TSH secretion, a skilled person could not expect the therapeutic effect of cyclo(his-pro) on non- thyroid disorder such as osteoporosis and Paget's disease from the '024 publication. Applicant further argues that the '024 publication does not provide a teaching of a combination of IGF and cyclo(his-pro) or any experimental data of the combination and that none of the publication disclose that cyclo(his-pro) or a prostate extract comprising it promotes osteogenic differentiation. Applicant further argues that ‘024 requires an effective amount of insulin-like growth factor (IGF) to alleviating symptoms of a non-thyroid disorder which responds to IGF and that the instant claims 14 and 15 recite that the cyclo(his-pro) is a sole active ingredient to promote osteogenic differentiation in a subject in need thereof. Accordingly, the '024 publication teaches away from instant claims 14 and 15.
The arguments presented above have been fully considered but are unpersuasive because the instant claims are drawn to a method that comprises administering CHP. Neither the instant claims nor the disclosure disclose that the CHP was inactive with respect to stimulation of the TSH secretion. The teachings of ‘024 render obvious the instant invention because the publication discloses a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) and that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) which are bone disorders. With regards to the limitation that the composition promotes osteogenic differentiation, the Examiner notes that the limitation recites an intended result. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight. With regards to Applicants assertion that '024 publication is merely based on the knowledge that histidyl-proline diketopiperazine (=cyclo(his-pro)) is one of various TRH analogs disclosed in US patent no. 4,426,378, the Examiner notes that ‘024 discloses that the TRH analogs for use in the methods of the invention include those TRH analogs disclosed in U.S. Patent No. 4,426,378. Therefore, the histidyl-proline diketopiperazine (cyclo(his-pro)) is part of the analogs claimed in the ‘024 publication. 

New Rejection 
Claims 1-3, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2000/020024 A2 (hereinafter “the ‘024 publication”) in view of US 2009/0004291 A1 (hereinafter “the ‘291 publication”), US 5834032 A (hereinafter “the ‘032 publication”) as evidenced by Tobias John (Rheumatology, Volume 53, Issue suppl_1, April 2014) and GB 2227658 A (hereinafter “the ‘658 publication”).
‘024 teaches a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) which is cyclo(his-pro). ‘024 further teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29). 
‘024 does not teach the limitation of claim 12 wherein the subject is a woman in climacterium or menopause.
‘291 teaches a method of treating diseases including metabolic disorders (abstract; [0035, 0056]) by administering cyclo-Hispro (abstract, claim 1). Even though ‘291 does not explicitly disclose examples of metabolic disorders, as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorder (see abstract). ‘291 further discloses that purified form of the composition can be obtained from nature, such as in a prostate extract [0037]. Furthermore, ‘032 teaches treating metabolic disorder such as diabetes using cyclo-Hispro (claim 1; col. 1, line 12) and prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
‘658 teaches a composition that containing an effective amount TRH for use in preventing aging (claim 1) and that TRH may include homologues (page 4, line 34) and that homologues may include Histidyl-proline diketopiperazine (page 6, line 33) and that it may be used to treat postmenopausal or senile osteoporosis (page 5, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘024, ‘291, ‘032 and ‘658 and arrive at the method of treating or preventing bone disease using cyclo-hispro or prostate extract because ‘291 teaches that compositions described herein are useful for the treatment of metabolic diseases [0035] which as evidenced by Tobias include Paget’s disease (abstract). It would further be obvious to treat bone diseases in menopausal women because ‘658 teaches that a composition consisting of THR analogs such as Histidyl-proline diketopiperazine (page 6, line 33) was used to treat postmenopausal or senile osteoporosis (page 5, line 35). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of the disclosed prior art references because ‘291 and ‘032 teach that the method was successful in treating metabolic diseases and ‘024 teaches that the non-thyroid disorders such as osteoporosis and Paget’s disease (page 9, line28-29) could be treated using TRH analogues such as histidyl-proline diketopiperazine (page 11, line 13). With regards to the limitation that the composition promotes osteogenic differentiation, the Examiner notes that the limitation recites an intended result. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight.
Regarding claim 7, both ‘291 [0037] and ‘032 (col. 4, line 35-45) teach using prostate extract to treat metabolic disorders and as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorders (see abstract). The disclosures render obvious claim 7.
Regarding claim 9, ‘032 teaches the prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
Regarding claim 11, ‘024 teaches the treatment of non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) in general. There is therefore an expectation that the method of ‘024 using the instant histidyl-proline diketopiperazine (cyclo his-pro) would be successful in treating osteoporosis regardless of the cause of the osteoporosis.
Regarding claims 12-13, ‘658 teaches that the analogs may be used to treat postmenopausal or senile osteoporosis (page 5, line 35).
Regarding claims 14 and 15 ‘658 teaches a composition that containing an effective amount TRH for use in preventing aging (claim 1) and that TRH may include homologues (page 4, line 34) and that homologues may include Histidyl-proline diketopiperazine (page 6, line 33).

Double Patenting – Maintained 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, and 30-31 of copending Application No. 17/612,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites method of preventing or treating a bone loss-related disease, comprising: administering an effective amount of a composition comprising a cyclo(his-pro) (CHP) or a pharmaceutically acceptable salt thereof; and a parathyroid hormone (PTH) to a subject in need thereof (claim 28). The copending application further recites that the bone loss-related disease is any one or more selected from the group consisting of osteoporosis, Paget's disease, alveolar bone loss, osteomalacia, and renal osteodystrophy (claim 30) and that the osteoporosis is caused by a decrease in female hormone levels, or the destruction or inhibition of the activity of osteoblasts (claim 31). The claims of the instant application recites a method for preventing or treating a bone loss disease, comprising administering  cyclo-hispro or a pharmaceutically acceptable salt thereof to subject in need thereof (claim 1) and further recites wherein the bone loss disease comprises any one or more selected from the group consisting of osteoporosis, Paget's disease, alveolar bone loss, osteomalacia, and renal osteodystrophy (claim 2) and that wherein the osteoporosis is caused by decrease in female hormones, destruction of osteoblasts, or reduced activity thereof (claim 3).
The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requested that this rejection be held in abeyance until allowable subject matter is found. As a result, this rejection is maintained.

Conclusion
Claims 1-3, 7, 9-11 and 12-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615